Exhibit 10 (b)

CIC Tier I US

EXECUTIVE OFFICER CHANGE IN CONTROL AGREEMENTS

The following executive officers are party to the Executive Change in Control
Agreement set out in full below:

Steven R. Rogel:

Lee T. Alford

James M. Branson

Ernesta Ballard

Patricia M. Bedient

Srinivasan Chandrasekaran

Miles P. Drake

Daniel S. Fulton

Thomas F. Gideon

Richard E. Hanson

Sandy D. McDade

Susan M. Mersereau

Edward P. Rogel



--------------------------------------------------------------------------------

CIC Tier I US

 

Executive

Change in Control Agreement

(Tier I)

Weyerhaeuser Company

January 1, 2008



--------------------------------------------------------------------------------

CIC Tier I US

Contents

 

 

 

Article 1.    Term of This Agreement    1 Article 2.    Definitions    2 Article
3.    Participation and Continuing Eligibility Under This Agreement    6 Article
4.    Severance Benefits    6 Article 5.    Form and Timing of Severance
Benefits    9 Article 6.    Gross-Up Payment    9 Article 7.    The Company’s
Payment Obligation    12 Article 8.    Dispute Resolution    13 Article 9.   
Outplacement Assistance    13 Article 10.    Section 409A    14 Article 11.   
Successors and Assignment    14 Article 12.    Miscellaneous    14

 

- i -



--------------------------------------------------------------------------------

CIC Tier I US

Weyerhaeuser Company

                                          (Executive)

Executive Change in Control Agreement (Tier I)

THIS EXECUTIVE CHANGE IN CONTROL AGREEMENT (Tier I) is made and entered into by
and between Weyerhaeuser Company (hereinafter referred to as the “Company”) and
                                         (hereinafter referred to as the
“Executive”).

WHEREAS, the Board of Directors of the Company has approved the Company entering
into change in control agreements with certain key executives of the Company;

WHEREAS, the Executive is a key executive of the Company;

WHEREAS, should the possibility of a Change in Control of the Company arise, the
Board believes it is imperative that the Company and the Board should be able to
rely on the Executive to continue in his position, and that the Company should
be able to receive and rely on the Executive’s advice, if requested, as to the
best interests of the Company and its shareholders without concern that the
Executive might be distracted by the personal uncertainties and risks created by
the possibility of a Change in Control; and

WHEREAS, should the possibility of a Change in Control arise, in addition to his
regular duties, the Executive may be called upon to assist in the assessment of
such possible Change in Control, advise management and the Board as to whether
such Change in Control would be in the best interests of the Company and its
shareholders, and to take such other actions as the Board might determine to be
appropriate.

NOW THEREFORE, to assure the Company that it will have the continued dedication
of the Executive and the availability of his advice and counsel notwithstanding
the possibility, threat, or occurrence of a Change in Control of the Company,
and to induce the Executive to remain in the employ of the Company, and for
other good and valuable consideration, the Company and the Executive agree as
follows:

Article 1. Term of This Agreement

Subject to the provisions of Article 10, this Agreement will commence on the
Effective Date and shall continue in effect for three (3) full calendar years.
However, at any time prior to the end of such three-year (3) period, and at any
time prior to the end of any extended term, the Committee may, in its
discretion, extend the term of this Agreement for any period of time up to three
(3) additional years. Notwithstanding the foregoing, this Agreement is subject
to annual review and may be amended or otherwise modified by the Committee in
its sole discretion subsequent to such annual review, provided that no Change in
Control shall have occurred.

However, in the event a Change in Control occurs during the term of this
Agreement, this Agreement will remain in effect for the longer of
(i) twenty-four (24) full calendar months beyond the month in which such Change
in Control occurred or (ii) until all obligations of the Company to the
Executive hereunder have been fulfilled, and until all benefits required
hereunder have been paid to the Executive.

 

- 1 -



--------------------------------------------------------------------------------

CIC Tier I US

 

Article 2. Definitions

Whenever used in this Agreement, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:

 

  (a) “Agreement” means this Executive Change in Control Agreement (Tier I).

 

  (b) “Base Salary” means the salary of record paid to the Executive as annual
salary, excluding amounts received under incentive or other bonus plans, whether
or not deferred.

 

  (c) “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 of the General Rules and Regulations under the Exchange Act.

 

  (d) “Beneficiary” means the persons or entities designated or deemed
designated by an Executive pursuant to Section 12.2.

 

  (e) “Board” means the Board of Directors of the Company.

 

  (f) “Cause” means the Executive’s:

 

  (i) Willful and continued failure to perform substantially the Executive’s
duties with the Company after the Company delivers to the Executive written
demand for substantial performance specifically identifying the manner in which
the Executive has not substantially performed the Executive’s duties;

 

  (ii) Conviction of a felony; or

 

  (iii) Willfully engaging in illegal conduct or gross misconduct that is
materially and demonstrably injurious to the Company.

For purposes of this Section 2(f), no act or omission by the Executive shall be
considered “willful” unless it is done or omitted in bad faith or without
reasonable belief that the Executive’s action or omission was in the best
interests of the Company. Any act or failure to act based on: (A) authority
given pursuant to a resolution duly adopted by the Board or (B) advice of
counsel for the Company shall be conclusively presumed to be done or omitted to
be done by the Executive in good faith and in the best interests of the Company.
For purposes of subsections (i) and (iii) above, the Executive shall not be
deemed to be terminated for Cause unless and until there shall have been
delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters ( 3/4) of the entire membership
of the Board at a meeting called and held for such purpose (after reasonable
notice is provided to the Executive and the Executive is given an opportunity,
together with counsel, to be heard before the Board) finding that in the good
faith opinion of the Board, the Executive is guilty of the conduct described in
subsection (i) or (iii) above and specifying the particulars thereof in detail.

 

- 2 -



--------------------------------------------------------------------------------

CIC Tier I US

 

  (g) “Change in Control” or “CIC” of the Company shall be deemed to have
occurred as of the first day that any one or more of the following conditions
shall have been satisfied:

 

  (i) Any Person, but excluding the Company and any subsidiary of the Company
and any employee benefits plan (or related trust) sponsored or maintained by the
Company or any subsidiary of the Company (collectively, “Excluded Persons”),
directly or indirectly, becomes the Beneficial Owner of securities of the
Company representing thirty-five percent (35%) or more of the combined voting
power of the Company’s then outstanding securities with respect to the election
of directors of the Company and such ownership continues for at least a period
of thirty (30) days (with the end of such period being deemed the effective date
of the CIC); or

 

 

(ii)

During any twenty-four (24) consecutive month period, the individuals who, at
the beginning of such period, constitute the Board (the “Incumbent Directors”)
cease for any reason other than death to constitute at least a majority of the
Board; provided, however, that except as set forth in the following sentence, an
individual who becomes a member of the Board subsequent to the beginning of the
twenty-four (24) month period shall be deemed to have satisfied such twenty-four
(24) month requirement (and be an Incumbent Director) if such director was
elected by, or on the recommendation of or with the approval of, at least
two-thirds ( 2/3) of the directors who then qualified as Incumbent Directors
either actually (because they were directors at the beginning of such period) or
by prior operation of the provisions of this Section 2(g)(ii). Notwithstanding
the proviso set forth in the preceding sentence, if any such individual
initially assumes office as a result of or in connection with either an actual
or threatened solicitation with respect to the election of directors (as such
terms are used in Rule 14a-12(c) of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board, then such individual shall not
be considered an Incumbent Director. For purposes of this Section 2(g)(ii), if
at any time individuals who initially assumed office as a result of or in
connection with an arrangement or understanding between the Company and any
Person (an “Entity Designee”) constitute at least one-half ( 1/2) of the Board,
none of such Entity Designees shall be considered Incumbent Directors from that
time forward; or

 

  (iii) There is consummated:

(A) a plan of complete liquidation of the Company; or

(B) a sale or disposition of all or substantially all the Company’s assets in
one or a series of related transactions; or

(C) a merger, consolidation, or reorganization of the Company or the acquisition
of outstanding Common Stock and as a result of or in connection with such
transaction (1) thirty-five percent (35%) or more of the outstanding Common
Stock or the voting securities of the Company outstanding immediately prior
thereto or the outstanding shares of common stock or the combined voting power
of the outstanding voting securities of the surviving

 

- 3 -



--------------------------------------------------------------------------------

CIC Tier I US

 

entity are owned, directly or indirectly, by any other corporation or Person
other than (x) an Excluded Person or (y) a Person who is, or if such Person
beneficially owned five percent (5%) or more of the outstanding Common Stock
would be, eligible to report such Person’s beneficial ownership on Schedule 13G
pursuant to the rules under Section 13(d) of the Exchange Act or (z) a Person
that has entered into an agreement with the Company pursuant to which such
Person has agreed not to acquire additional voting securities of the Company
(other than pursuant to the terms of such agreement), solicit proxies with
respect to the Company’s voting securities or otherwise participate in any
contest relating to the election of directors of the Company, or take other
actions that could result in a Change in Control of the Company; provided that
this exclusion shall apply only so long as such agreement shall remain in
effect, or (2) the voting securities of the Company outstanding immediately
prior thereto do not immediately after such transaction continue to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than sixty percent (60%) of the combined voting power
of the voting securities of the Company (or such surviving entity) outstanding
immediately after such merger, consolidation, or reorganization.

 

  (h) “Code” means the United States Internal Revenue Code of 1986, as amended.

 

  (i) “Committee” means the Compensation Committee of the Board, or any other
committee appointed by the Board to perform the functions of the Compensation
Committee.

 

  (j) “Company” means Weyerhaeuser Company, a Washington corporation (including
any and all subsidiaries), or any successor thereto as provided in Article 11.

 

  (k) “Disability” shall have the meaning ascribed to it in the Company’s
Retirement Plan for Salaried Employees, or in any successor to such plan.

 

  (l) “Effective Date” means January 1, 2008.

 

  (m) “Effective Date of Termination” means the date on which a Qualifying
Termination occurs that triggers the payment of Severance Benefits hereunder.

 

  (n) “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

  (o) “Executive” means a key executive of the Company who has been presented
with and signed this Agreement.

 

  (p) “Good Reason” shall mean, without the Executive’s express written consent,
the occurrence of any one or more of the following events:

 

  (i) A material reduction in the Executive’s authority, duties, or
responsibilities existing immediately prior to the CIC;

 

  (ii)

Within two (2) years following a Change in Control, and without the Executive’s
consent, the Company’s requiring the Executive to be based at a location that is
at least fifty (50) miles farther from the Executive’s primary residence

 

- 4 -



--------------------------------------------------------------------------------

CIC Tier I US

 

 

immediately prior to a Change in Control than is such residence from the
Company’s headquarters immediately prior to a Change in Control, except for
required travel on the Company’s business to an extent substantially consistent
with the Executive’s business obligations as of the Effective Date;

 

  (iii) A material reduction by the Company of the Executive’s Base Salary as in
effect immediately prior to the CIC;

 

  (iv) A material reduction in the benefits coverage in the aggregate provided
to the Executive immediately prior to the CIC; provided, however, that
reductions in the level of benefits coverage shall not be deemed to be “Good
Reason” if the Executive’s overall benefits coverage is substantially consistent
with the average level of benefits coverage of other executives who have
positions commensurate with the Executive’s position at the acquiring company;

 

  (v) A material reduction in the Executive’s level of participation, including
the Executive’s target-level opportunities, in any of the Company’s short-
and/or long-term incentive compensation plans in which the Executive
participates as of the Effective Date (for this purpose a material reduction
shall be deemed to have occurred if the aggregate “incentive opportunities” are
reduced by ten percent (10%) or more); or a material increase in the relative
difficulty of the measures used to determine the payouts under such plans (as
reasonably determined by the Executive); provided, however, that reductions in
the levels of participation or increase in relative difficulty of payout
measures shall not be deemed to be “Good Reason” if the Executive’s reduced
level of participation or difficulty of measures in each such program remains
substantially consistent with the level of participation or difficulty of the
measures of some or all other executives who have positions commensurate with
the Executive’s position at the acquiring company; or

 

  (vi) The failure of the Company to obtain a satisfactory agreement from any
successor to the Company to assume and agree to perform this Agreement, as
contemplated in Article 11.

Under this Agreement, Good Reason shall not be deemed to exist unless a “Change
in Control” has occurred within the time frame described in Section 4.2.
Moreover, in no event shall the Executive’s resignation be for Good Reason
unless (A) an event set forth above shall have occurred and the Executive
provides the Company with written notice thereof within thirty (30) days after
the Executive has knowledge of the occurrence or existence of such event, which
notice specifically identifies the event that the Executive believes constitutes
Good Reason, and (B) the Company fails to correct the event so identified in all
material respects within thirty (30) days after receipt of such notice.

 

  (q) “Non-Competition and Release Agreement” is an agreement, in substantially
the form attached hereto in Annex A, executed by and between the Executive and
the Company as a condition to the Executive’s receipt of the benefits described
in Section 4.3.

 

- 5 -



--------------------------------------------------------------------------------

CIC Tier I US

 

  (r) “Person” shall have the meaning ascribed to such term in Section 3(a)(9)
of the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d).

 

  (s) “Qualifying Termination” means any of the events described in Section 4.2,
the occurrence of which triggers the payment of Severance Benefits under
Section 4.3.

 

  (t) “Retirement” shall mean early or normal retirement under the Company’s
Retirement Plan for Salaried Employees.

 

  (u) “Severance Benefits” means the Severance Benefits associated with a
Qualifying Termination, as described in Section 4.3.

Article 3. Participation and Continuing Eligibility Under This Agreement

3.1 Participation. Subject to Section 3.2, as well as the remaining terms of
this Agreement, the Executive shall remain eligible to receive benefits
hereunder during the term of this Agreement.

3.2 Removal From Coverage. In the event the Executive’s job classification is
reduced below the minimum level required for eligibility to continue to be
covered by severance protection as determined at the sole discretion of the
Committee, the Committee may remove the Executive from coverage under this
Agreement. Such removal shall be effective three (3) months after the date the
Company notifies the Executive of such removal. Removals occurring within six
(6) months prior to a CIC, or within two (2) years after a CIC, shall be null
and void for purposes of this Agreement.

Article 4. Severance Benefits

4.1 Right to Severance Benefits. The Executive shall be entitled to receive from
the Company Severance Benefits if

 

  (a) the Executive’s employment with the Company shall end for any reason
specified in Section 4.2; and

 

  (b) the Executive is not (i) reemployed by the Company or any subsidiary or
affiliate of the Company whether in a salaried, hourly, temporary, or full-time
capacity, or (ii) retained as a consultant or contractor by the Company or any
subsidiary or affiliate of the Company, or (iii) retained as a consultant or
contractor by an entity acquiring the Company, unless the reemployment or
retention of such Executive has the prior written approval of the Company’s
Senior Vice President of Human Resources, of the Company.

Receipt of Severance Benefits shall disqualify the Executive from eligibility to
receive any other severance benefits from the Company, including, without
limitation, those under any Executive Severance Agreement between the Company
and the Executive, as such agreement may be amended, supplemented, or otherwise
modified from time to time, or, if such agreement is no longer in effect, any
successor agreement thereto.

 

- 6 -



--------------------------------------------------------------------------------

CIC Tier I US

 

4.2 Qualifying Termination. The occurrence of any one or more of the following
events within the six (6) full calendar month period prior to the effective date
of a CIC or within twenty-four (24) full calendar months following the effective
date of a CIC of the Company shall trigger the payment of Severance Benefits to
the Executive under this Agreement:

 

  (a) An involuntary termination of the Executive’s employment by the Company,
authorized by the Company’s Senior Vice President of Human Resources, for
reasons other than for Cause, mandatory Retirement under the Company’s
applicable policies, or the Executive’s death, Disability, or voluntary
termination of employment (including voluntary Retirement) without Good Reason;
or

 

  (b) a voluntary termination by the Executive for Good Reason.

4.3 Description of Severance Benefits. In the event that the Executive becomes
entitled to receive Severance Benefits (and further contingent on the proper
execution of the Non-Competition and Release Agreement as set forth in
Section 4.8), as provided in Sections 4.1 and 4.2, and subject to the cap
described in Section 6.1, the Company shall pay to the Executive and provide him
with the following:

 

  (a) An amount equal to three (3) times the highest rate of the Executive’s
annualized Base Salary rate in effect at any time up to and including the
Effective Date of Termination.

 

  (b) An amount equal to three (3) times the Executive’s target annual bonus
established for the bonus plan year in which the Executive’s Effective Date of
Termination occurs (or, if higher, the target annual bonus established for the
bonus plan year in which the CIC occurs).

 

  (c) An amount equal to the Executive’s unpaid Base Salary and accrued vacation
pay through the Executive’s last day of work.

 

  (d) An amount equal to the Executive’s unpaid targeted annual bonus,
established for the plan year in which the Executive’s Effective Date of
Termination occurs, multiplied by a fraction, the numerator of which is the
number of days completed in the then-existing fiscal year through the Effective
Date of Termination and the denominator of which is three hundred sixty-five
(365). Any payments hereunder are in lieu of any bonuses otherwise payable under
the Company’s applicable annual incentive plans.

 

  (e) A lump sum payment of seventy-five thousand dollars ($75,000) (net of
required payroll and income tax withholding) in order to assist the Executive in
paying for replacement health and welfare coverage for a reasonable period
following the Executive’s Effective Date of Termination.

 

  (f)

Full vesting of the Executive’s benefits under any and all supplemental
retirement plans in which the Executive participates. For purposes of
determining the amount of an Executive’s benefits in such plans, such benefits
shall be calculated under the assumption that the Executive’s employment
continued following the Effective Date of Termination for three (3) full years
(i.e., three (3) additional

 

- 7 -



--------------------------------------------------------------------------------

CIC Tier I US

 

 

years of age and service credits shall be added); provided, however, that for
purposes of determining “final average pay” under such programs, the Executive’s
actual pay history as of the effective date of termination shall be used. Payout
of such amounts shall occur at the time established under such plans.

To the extent that the Executive is subject to a reduction of such benefits due
to application of any early retirement provisions, the three (3) additional
years of age shall be incorporated in the early retirement reduction calculation
so as to offset such reduction. Also, three (3) additional years of age, but not
any additional service, shall be used to determine the Executive’s eligibility
for early retirement benefits.

 

  (g) An amount equal to the value of the stock equivalents representing
premiums (including any appreciation and dividend equivalents) that are
forfeited under the Weyerhaeuser Company Deferred Compensation Plan, in
connection with the Executive’s Qualifying Termination. If no such premiums are
forfeited under the Weyerhaeuser Company Deferred Compensation Plan, then no
amount shall be payable under this Section 4.3(g).

4.4 Termination for Disability. Following a CIC of the Company, if the
Executive’s employment is terminated due to Disability, no compensation or
benefits shall be payable under this Agreement and the Executive shall instead
receive his Base Salary through the Effective Date of Termination, at which
point in time the Executive’s benefits shall be determined in accordance with
the Company’s disability and other applicable compensation and benefits plans
and programs then in effect.

4.5 Termination for Retirement or Death. Following a CIC of the Company, if the
Executive’s employment is terminated by reason of his death or voluntary
Retirement other than for Good Reason, no compensation or benefits shall be
payable under this Agreement and the Executive’s benefits shall instead be
determined in accordance with the Company’s retirement and other applicable
compensation and benefits plans and programs then in effect.

4.6 Termination for Cause or by the Executive Other Than for Good Reason or
Retirement. Following a CIC of the Company, if the Executive’s employment is
terminated either (i) by the Company for Cause or (ii) by the Executive (other
than for Disability or death) and other than for Good Reason, no compensation or
benefits shall be payable under this Agreement and the Executive’s benefits
shall instead be determined in accordance with the Company’s applicable
compensation and benefits plans and programs then in effect.

4.7 Notice of Termination. Any termination by the Company or by the Executive
for Good Reason under this Article 4 shall be communicated by a Notice of
Termination, unless the Executive is terminated for Cause, in which case no
Notice of Termination is required. For purposes of this Agreement, a “Notice of
Termination” shall mean a written notice that shall indicate the specific
termination provision in this Agreement relied upon, and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.

 

- 8 -



--------------------------------------------------------------------------------

CIC Tier I US

 

4.8 Delivery of Non-Competition and Release Agreement. The payment of Severance
Benefits is conditioned on the Executive’s timely execution of the
Non-Competition and Release Agreement. The Company will deliver the
Non-Competition and Release Agreement when it provides a Notice of Termination
to the Executive or promptly following the Company’s receipt of a Notice of
Termination from the Executive. The Non-Competition and Release Agreement shall
be deemed effective upon the expiration of the required waiting periods under
applicable state and/or federal laws as more specifically described therein.

To support the enforcement of the Non-Competition and Release Agreement, the
parties agree that the minimum value of the Non-Competition and Release
Agreement at the time this Agreement was entered into was at least 1.5 times the
Executive’s Base Salary that has been built into the severance formula in
Section 4.3.

4.9 Removal From Representative Boards. In the event the terminating Executive
occupies any board of directors seats solely as a Company representative, as a
condition to receiving the severance set forth in Section 4.3 the Executive
shall immediately resign such position upon his termination of employment with
the Company, unless specifically requested in writing by the Company otherwise.

Article 5. Form and Timing of Severance Benefits

5.1 Form and Timing of Severance Benefits. The Severance Benefits described in
Sections 4.3(a), 4.3(b), 4.3(c), 4.3(d), 4.3(e) and 4.3(g) shall be paid in cash
to the Executive in a single lump sum, subject to the Non-Competition and
Release Agreement referred to in Section 4.8, as soon as practicable following
the Effective Date of Termination, but in no event beyond thirty (30) days from
the later of the Effective Date of Termination and the successful expiration of
the waiting periods described in Section 4.8.

5.2 Withholding of Taxes. The Company shall be entitled to withhold from any
amounts payable under this Agreement all taxes as legally shall be required
(including, without limitation, any United States federal taxes and any other
state, city, or local taxes).

Article 6. Gross-Up Payment

6.1 Gross-Up Payment.

 

  (a)

In the event that the Executive becomes entitled to or receives Severance
Benefits or any other payment or benefit under this Agreement, or under any
other plan, agreement, or arrangement with the Company, or with any Person whose
actions result in a CIC of the Company or any Person affiliated with the Company
or such Persons (the “Total Payments”) and any of the Total Payments will be
subject to any excise tax pursuant to Section 4999 of the Code or any similar or
successor provision (the “Excise Tax”), the Company shall make an additional
lump-sum cash payment to the Executive (the “Gross-Up Payment”) in an amount
such that the net amount retained by the Executive from the Total Payments,
after deduction of (i) the Excise Tax on the Total Payments and (ii) any
federal, state, or local income or employment tax and Excise Tax imposed on the
Gross-Up Payment but before deduction for any federal, state, or local income or
employment tax withholding on the Total Payments, shall be equal to the Total
Payments. The

 

- 9 -



--------------------------------------------------------------------------------

CIC Tier I US

 

 

Gross-Up Payment, if any, shall be made by the Company to the Executive by the
end of the Executive’s taxable year that immediately follows the Executive’s
taxable year in which the related Excise Tax on the Total Payments is remitted
to the relevant taxing authorities;

 

  (b) Notwithstanding anything to the contrary in this Agreement, if any of the
Total Payments would otherwise be subject to the Excise Tax and the aggregate
present value of Executive’s Total Payments that are taken into account for
purposes of determining whether any of the Total Payments will be subject to the
Excise Tax (as determined in accordance with Section 280G of the Code) would
otherwise exceed the Executive’s Cap Amount (as defined in this Section 6.1(b))
by ten thousand dollars ($10,000) or less, then the Company shall reduce the
Executive’s Total Payments to the minimum amount necessary to prevent any of the
Total Payments from being subject to the Excise Tax. If the Company is required
to reduce the Executive’s Total Payments pursuant to this Section 6.1(b), the
Company will not be required to make a Gross-Up Payment to the Executive
pursuant to Section 6.1(a) and shall first reduce the amounts otherwise payable
to the Executive under Section 4.3(a), 4.3(b) or 4.3(d). If, after the Company
reduces the amounts otherwise payable to the Executive under Sections 4.3(a),
4.3(b) and 4.3(d), any of the Executive’s remaining Total Payments would still
be subject to the Excise Tax, the Committee shall determine the manner in which
the remaining Total Payments will be reduced. For purposes of this Agreement,
the term “Cap Amount” means an amount equal to the Executive’s base amount
(within the meaning of Section 280G of the Code), multiplied by three (3).

6.2 Determination of Amounts.

 

  (a) All computations and determinations called for by this Article 6 shall be
made and reported in writing to the Company and the Executive by an independent
accounting firm or independent tax counsel appointed by the Company (the
“Tax Advisor”), and all such computations and determinations shall be conclusive
and binding on the Company and the Executive. For purposes of such calculations
and determinations, the Tax Advisor may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Executive shall furnish to the Tax Advisor such
information and documents as the Tax Advisor may reasonably request in order to
make its required calculations and determinations. The Company shall bear all
fees and expenses charged by the Tax Advisor in connection with its services.

 

  (b) For purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amounts of such Excise Tax:

 

  (i)

Any payments or benefits received or to be received by the Executive in
connection with a CIC of the Company or the Executive’s termination of
employment (whether pursuant to the terms of this Agreement or any other plan,
arrangement, or agreement with the Company, or with any Person whose actions
result in a CIC of the Company or any Person affiliated with the Company or such
Persons) shall be treated as “parachute payments” within the meaning of
Section 280G(b)(2) of the Code, and all “excess

 

- 10 -



--------------------------------------------------------------------------------

CIC Tier I US

 

 

parachute payments” within the meaning of Section 280G(b)(1) shall be treated as
subject to the Excise Tax, unless in the opinion of the Tax Advisor, such
payments or benefits (in whole or in part) do not constitute parachute payments,
or such excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the base amount within the meaning
of Section 280G of the Code, or are otherwise not subject to the Excise Tax;

 

  (ii) The amount of the Total Payments that shall be treated as subject to the
Excise Tax shall be equal to the amount of excess parachute payments within the
meaning of Section 280G(b)(1) of the Code (after applying Section 6.2(b)(i));
and

 

  (iii) The value of any noncash benefits or any deferred payment or benefit
shall be determined by the Tax Advisor in accordance with the principles of
Section 280G of the Code.

 

  (c) For purposes of determining the amount of the Gross-Up Payment, the
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation in the calendar year in which the Gross-Up
Payment is to be made, and state and local income taxes at the highest marginal
rate of taxation in the state and locality of the Executive’s residence on the
Effective Date of Termination, net of the maximum reduction in federal income
taxes that could be obtained from deduction of such state and local taxes.

6.3 Notice and Contest of Claims. The Executive shall notify the Company in
writing of any claim by the Internal Revenue Service that, if successful, would
require the payment by the Company of the Gross-Up Payment. Such notification
shall be given as soon as practicable but no later than ten (10) business days
after the later of either (i) the date the Executive has actual knowledge of
such claim or (ii) the date that the Internal Revenue Service issues to the
Executive either a written report proposing imposition of the Excise Tax or a
statutory notice of deficiency with respect thereto, and shall apprise the
Company of the nature of such claim and the date on which such claim is
requested to be paid. The Executive shall not pay such claim prior to the
expiration of the thirty (30) day period following the date on which it gives
such notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due). If the Company notifies the
Executive in writing prior to the expiration of such period that it desires to
contest such claim, the Executive shall:

 

  (a) Give the Company any information reasonably requested by the Company
relating to such claim;

 

  (b) Take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;

 

  (c) Cooperate with the Company in good faith in order effectively to contest
such claim; and

 

- 11 -



--------------------------------------------------------------------------------

CIC Tier I US

 

  (d) Permit the Company to participate in any proceedings relating to such
claims;

provided, however, that the Company shall directly bear and pay all costs and
expenses (including additional interest and penalties) incurred in connection
with such tax contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax, including interest and penalties with
respect thereto, imposed as a result of such representation and payment of costs
and expenses. Any indemnification payments made by the Company to the Executive
pursuant to the immediately preceding sentence for any Excise Tax (including
interest and penalties with respect thereto) incurred by the Executive in
connection with such tax contest shall be made to the Executive by the end of
the Executive’s taxable year that immediately follows the Executive’s taxable
year in which the Excise Tax (together with any interest and penalties) is
remitted to the relevant taxing authority. Any indemnification payments made by
the Company to the Executive for any other costs or expenses (other than Excise
Tax, together with penalties and interest with respect thereto) incurred by the
Executive in connection with such tax contest shall be made to the Executive
(i) by the end of the Executive’s taxable year that immediately follows the
Executive’s taxable year in which the taxes that are the subject of the tax
contest are remitted to the relevant taxing authority or (ii) where as a result
of such tax contest no taxes are remitted, by the end of the Executive’s taxable
year immediately following the Executive’s taxable year in which the tax contest
is completed or there is a final and nonappealable settlement or other
resolution of the tax contest. Without limitation of the foregoing provisions of
this Section 6.3, the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings, and conferences with the taxing
authority in respect of such claim.

If, after the receipt by the Executive of an amount paid by the Company pursuant
to this Article 6, the Executive becomes entitled to receive any tax refund due
to an overpayment of any Excise Tax, including interest and penalties with
respect thereto, the Executive shall (subject to the Company’s complying with
the requirements of this Section 6.3) promptly pay to the Company the amount of
such refund (together with any interest paid or credited thereon). If, after the
receipt by the Executive of an amount paid by the Company pursuant to this
Article 6 (within the meaning of Section 1313 of the Code), a determination is
made that the Executive shall not be entitled to any tax refund and the Company
does not notify the Executive in writing of its intent to contest such denial of
refund prior to the expiration of thirty (30) days after such determination, the
Executive shall not be required to make any repayments to the Company pursuant
to this Section 6.3.

Article 7. The Company’s Payment Obligation

7.1 Payment Obligations Absolute. Except as provided in this Article 7 and
Articles 6 and 8, the Company’s obligation to make the payments and the
arrangements provided for hereof shall be absolute and unconditional, and shall
not be affected by any circumstances, including, without limitation, any offset,
counterclaim, recoupment, defense, or other right that the Company may have
against the Executive or anyone else. All amounts payable by the Company
hereunder shall be paid without notice or demand. Except as provided in this
Article 7 and in Article 8, each and every payment made hereunder by the Company
shall be final, and the Company shall not seek to recover all or any part of
such payment from the Executive or from whosoever may be entitled thereto, for
any reasons whatsoever.

The Executive shall not be obligated to seek other employment in mitigation of
the amounts payable or arrangements made under any provision of this Agreement,
and the obtaining of any such other employment shall in no event effect any
reduction of the Company’s obligations to make the payments and arrangements
required to be made under this Agreement.

 

- 12 -



--------------------------------------------------------------------------------

CIC Tier I US

 

7.2 Contractual Rights to Benefits. Subject to Article 1 and Sections 3.2 and
7.3, this Agreement establishes and vests in the Executive a contractual right
to the benefits to which he may become entitled hereunder. However, nothing
herein contained shall require or be deemed to require, or prohibit or be deemed
to prohibit, the Company to segregate, earmark, or otherwise set aside any funds
or other assets, in trust or otherwise, to provide for any payments to be made
or required hereunder.

7.3 Forfeiture of Severance Benefits and Other Payments. Notwithstanding any
other provision of this Agreement to the contrary, if it is determined by the
Company that the Executive has violated any of the restrictive covenants
contained in the Executive’s Non-Competition and Release Agreement, the
Executive shall be required to repay to the Company an amount equal to the
economic value of all Severance Benefits and other payments already provided to
the Executive under this Agreement and the Executive shall forever forfeit the
Executive’s rights to any unpaid Severance Benefits and other payments
hereunder. Additional forfeiture provisions may apply pursuant to other
agreements and policies between the Executive and the Company, and any such
forfeiture provisions shall remain in full force and effect.

Article 8. Dispute Resolution

8.1 Claims Procedure. The Executive may file a written claim with the Company’s
Senior Vice President of Human Resources, who shall consider such claim and
notify the Executive in writing of his or her decision with respect thereto
within ninety (90) days (or within such longer period not to exceed one hundred
eighty (180) days, as the Senior Vice President of Human Resources determines is
necessary to review the claim, provided that the Senior Vice President of Human
Resources notifies the Executive in writing of the extension within the original
ninety (90) day period). If the claim is denied, in whole or in part, the
Executive may appeal such denial to the Committee, provided the Executive does
so in writing within sixty (60) days of receiving the determination by the
Senior Vice President of Human Resources. The Committee shall consider the
appeal and notify the Executive in writing of its decision with respect thereto
within sixty (60) days (or within such longer period not to exceed one hundred
twenty (120) days as the Committee determines is necessary to review the appeal,
provided that the Committee notifies the Executive in writing of the extension
within the original sixty (60) day period).

8.2 Finality of Determination. The determination of the Committee with respect
to any question arising out of or in connection with the administration,
interpretation, and application of this Agreement shall be final, binding, and
conclusive on all persons and shall be given the greatest deference permitted by
law.

Article 9. Outplacement Assistance

Following a Qualifying Termination (as described in Section 4.2) the Executive
shall be reimbursed by the Company for the costs of all outplacement services
incurred by the Executive within the two (2) year period after the Effective
Date of Termination; provided, however, that the total reimbursement shall be
limited to twenty thousand dollars ($20,000) and shall be completed by the end
of the calendar year in which such two (2) year period expires.

 

- 13 -



--------------------------------------------------------------------------------

CIC Tier I US

 

Article 10. Section 409A

Notwithstanding anything to the contrary in this Agreement, to the extent the
Executive must be treated as a “specified employee” within the meaning of
Section 409A of the Code (“Section 409A”), any Severance Benefits due to the
Executive on or within the six (6) month period following the Executive’s actual
termination date will accrue during such six (6) month period to the extent
required by Section 409A and will become payable in a lump sum payment on the
date six (6) months and one (1) day following the date of the Executive’s actual
termination; provided, however, that such payments will be paid earlier, at the
times and on the terms set forth in the applicable provisions of this Agreement,
if the Company reasonably determines that the imposition of additional tax under
Section 409A will not apply to an earlier payment of such payments. In addition,
this Agreement will be interpreted, operated, and administered by the Company to
the extent deemed reasonably necessary to avoid imposition of any additional tax
or income recognition prior to actual payment to the Executive under
Section 409A, including any temporary or final Treasury regulations and guidance
promulgated thereunder.

Article 11. Successors and Assignment

11.1 Successors to the Company. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation, or otherwise) of all or
substantially all of the business and/or assets of the Company or of any
division or subsidiary thereof to expressly assume and agree to perform the
Company’s obligations under this Agreement in the same manner and to the same
extent that the Company would be required to perform them if no such succession
had taken place. Failure of the Company to obtain such assumption and agreement
prior to the effective date of any such succession shall be a material breach of
this Agreement and shall entitle the Executive to compensation from the Company
in the same amount and on the same terms as he would be entitled to hereunder if
he had terminated his employment with the Company voluntarily for Good Reason.
Except for the purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the Effective Date of
Termination.

11.2 Assignment by the Executive. This Agreement shall inure to the benefit of
and be enforceable by each Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees. If the Executive dies while any amount would still be payable to him
hereunder had he continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
Executive’s Beneficiary. If the Executive has not named a Beneficiary, then such
amounts shall be paid to the Executive’s devisee, legatee, or other designee, or
if there is no such designee, to the Executive’s estate.

Article 12. Miscellaneous

12.1 Employment Status. Except as may be provided under any other agreement
between the Executive and the Company, the employment of the Executive by the
Company is “at will” and, prior to the effective date of a CIC, may be
terminated by either the Executive or the Company at any time, subject to
applicable law.

12.2 Beneficiaries. The Executive may designate one or more persons or entities
as the primary and contingent Beneficiaries of any Severance Benefits owing to
the Executive under this Agreement. Such designation must be in the form of a
signed writing acceptable to the Committee

 

- 14 -



--------------------------------------------------------------------------------

CIC Tier I US

 

and pursuant to such other procedures as the Committee may decide. If no such
designation is on file with the Company at the time of the Executive’s death, or
if no designated Beneficiaries survive the Executive for more than fourteen
(14) days, any Severance Benefits owing to the Executive under this Agreement
shall be paid to the Executive’s estate.

12.3 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.

12.4 Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Agreement, and this Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included. Further,
the captions of this Agreement are not part of the provisions hereof and shall
have no force and effect.

12.5 Modification. Except as provided in Article 1 and Section 3.2, no provision
of this Agreement may be modified, waived, or discharged following a CIC unless
such modification, waiver, or discharge is agreed to in writing and signed by
the Executive and by an authorized member of the Committee, or by the respective
parties’ legal representatives and successors.

12.6 Effect of Agreement. This Agreement shall completely supersede and replace
any and all portions of any contracts, plans, provisions, or practices
pertaining to severance entitlements owing to the Executive from the Company
other than the Executive Severance Agreement between the Company and the
Executive dated January 1, 2008, and is in lieu of any notice requirement,
policy, or practice. Without limiting the generality of the preceding sentence,
the Executive’s potential rights to severance pay, benefits, and notice under
the Executive Change in Control Agreement (Tier I) dated January 1, 2007 (the
“2007 Agreement”) shall be completely replaced and superseded by this Agreement
and such 2007 Agreement shall be of no further force and effect. As such, the
Severance Benefits described herein shall serve as the Executive’s sole recourse
with respect to termination of employment by the Company following a CIC. In
addition, Severance Benefits shall not be counted as “compensation,” or any
equivalent term, for purposes of determining benefits under other agreements,
plans, provisions, or practices owing to the Executive from the Company, except
to the extent expressly provided therein. Except as otherwise specifically
provided for in this Agreement, the Executive’s rights under all such
agreements, plans, provisions, and practices continue to be subject to the
respective terms and conditions thereof.

12.7 Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the state of Washington shall be the controlling law in all
matters relating to this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates
appearing below.

 

Weyerhaeuser Company     Executive By:  

 

    By:  

 

Its:  

 

    Name:  

 

Date:  

 

    Date:  

 

 

- 15 -



--------------------------------------------------------------------------------

CIC Tier I US

 

ANNEX A

NON-COMPETITION AND RELEASE AGREEMENT

FOR THE EXECUTIVE CHANGE IN CONTROL AGREEMENT (TIER I)

 

1. Parties.

The parties to this Non-Competition and Release Agreement are:
                                         (“Executive”) and WEYERHAEUSER COMPANY,
a Washington corporation, and all successors thereto (“Company”).

 

2. Date.

The date of this Non-Competition and Release Agreement (this “Release
Agreement”) is                     , 20     (the “Date of this Agreement”).

 

3. Recitals.

Executive’s employment with Company is ending. Executive is a participant in the
Weyerhaeuser Company Executive Change in Control Agreement (Tier I) (“CIC
Agreement”) and is eligible for Severance Benefits under the CIC Agreement on
condition Executive executes a non-competition and release agreement. This
Release Agreement sets forth the terms of Executive’s severance from Company.

 

4. Defined Terms.

When defined terms from the CIC Agreement are used herein, they shall have the
same definitions as provided in Article 2 of the CIC Agreement.

 

5. Termination of Employment.

Effective                     , 20    , Executive’s employment with Company
shall terminate (“Termination Date”). As of the Termination Date, Executive
resigns any and all board of director seats Executive occupied as a Company
representative.

 

6. Payments.

Upon expiration of the Revocation Period, defined below, without exercise of the
right to revoke, Executive shall receive or be entitled to receive the Severance
Benefits and other payments to the extent set forth in the CIC Agreement. Such
payments shall be subject to all terms and conditions of the CIC Agreement,
including, but not limited to, the forfeiture provisions of Section 7.3 thereof.

 

7. Release.

Executive hereby releases Company, and all successors, subsidiaries, and
affiliates of Company, and all officers, directors, employees, agents, and
shareholders of Company, and each of them, from any and all claims, liability,
demands, rights, damages, costs, attorneys’ fees, and

 

A-1



--------------------------------------------------------------------------------

CIC Tier I US

 

expenses of whatever nature, that exist as of the date of execution of this
Release Agreement, whether known or unknown, foreseen or unforeseen, asserted or
unasserted, including, but not limited to, all claims arising out of Executive’s
employment and/or Executive’s termination from employment, and including all
claims arising out of applicable state and federal laws, Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Employee Retirement Income Security Act of 1974, state and
federal Family Leave Acts, and any other applicable tort, contract, or other
common law theories.

 

8. Confidentiality Agreement.

8.1 Company’s Confidential Information. During the course of performing
Executive’s duties as a Company employee, Executive was exposed to and acquired
Company’s Confidential Information. As used herein, “Confidential Information”
refers to any and all information of a confidential, proprietary, or trade
secret nature that is maintained in confidence by Company for the protection of
its business. Confidential Information includes, but is not limited to,
Company’s information about or related to (i) any current or planned products;
(ii) research and development or investigations related to prospective products;
(iii) proprietary software, inventions, and systems; (iv) suppliers or
customers; (v) cost information, profits, sales information and accounting and
unpublished financial information; (vi) business and marketing plans and
methods; and (vii) any other information not generally known to the public that
, if misused or disclosed to a competitor, could reasonably be expected to
adversely affect Company.

8.2 Nondisclosure of Confidential Information. Executive acknowledges that the
Confidential Information is a special, valuable, and unique asset of Company.
Executive agrees to keep in confidence and trust all Confidential Information
for so long as such information (i) is not generally known to the public or to
persons outside Company who could obtain economic value from its use and (ii) is
subject to efforts by Company that are reasonable under the circumstances to
maintain its secrecy. Executive agrees that Executive shall not directly or
indirectly use the Confidential Information for the benefit of Executive or any
other person or entity.

 

9. Nonsolicitation.

9.1 Nonsolicitation of Employees. Executive agrees that for a period of two
(2) years following the Termination Date, Executive shall not directly or
indirectly solicit or attempt to induce any employee of Company, any successor
corporation, or a subsidiary of Company to work for Executive or any competing
company or competing business organization.

9.2 Nonsolicitation of Customers and Vendors. Executive agrees that for a period
of two (2) years following the Termination Date, Executive shall not directly or
indirectly solicit or attempt to induce any customer, vendor, or supplier of
Company to end its relationship with Company and/or conduct business with
Executive or any entity in which Executive has a financial interest.

 

10. Noncompetition.

Executive agrees that for a period of two (2) years following the Termination
Date, Executive shall not directly or indirectly, whether as an employee,
officer, director, shareholder, agent, or consultant, engage or participate in
any business that competes with Company, provided that nothing in this
Section 10 shall preclude Executive from (i) performing any services on behalf
of an investment banking, commercial banking, auditing, or consulting firm or
(ii) investing five

 

A-2



--------------------------------------------------------------------------------

CIC Tier I US

 

percent (5%) or less in the common stock of any publicly traded company,
provided such investment does not give Executive the right or ability to control
or influence the policy decisions of any competing business.

 

11. Review and Rescission Rights.

Executive has forty-five (45) days from the Date of this Agreement (the “Review
Period”) within which to decide whether to sign this Release Agreement. If
Executive signs this Release Agreement, Executive may revoke this Release
Agreement if, within seven (7) days after signing (the “Revocation Period”),
Executive delivers notice in writing to an Executive Compensation Manager of
Company.

This Release Agreement will not become effective, and the Severance Benefits
dependent on the execution of this Release Agreement will not become payable,
until this Release Agreement is signed, the Revocation Period expires, and
Executive has not exercised the right to revoke this Release Agreement.

Executive may sign this Release Agreement prior to the end of the forty-five
(45) day Review Period, thereby commencing the seven (7) day Revocation Period.
Whether Executive decides to sign before the end of the Review Period is
entirely up to Executive.

Executive will receive the same severance payments regardless of when Executive
signs this Release Agreement, as long as Executive signs prior to the end of the
Review Period and does not revoke this Release Agreement.

Executive acknowledges that Executive’s release of rights is in exchange for
Severance Benefits to which Executive otherwise legally would not be entitled.

 

12. Advice of Counsel.

Executive acknowledges that Executive has been advised to consult with an
attorney before signing this Release Agreement.

 

13. Disputes.

Any dispute or claim that arises out of or relates to this Release Agreement
shall be resolved in accordance with the provisions of Article 8 of the CIC
Agreement. Notwithstanding the provisions of this Section 13, any claim by
Company for injunctive relief under the provisions of Section 8, 9, or 10
herein, or any subparts thereof, shall not be subject to the terms of this
Section 13.

 

14. Governing Law.

To the extent not preempted by the laws of the United States, Washington law
governs this Release Agreement, notwithstanding its choice of law rules.

 

15. Entire Agreement.

All of the parties’ agreements, covenants, representations, and warranties,
express or implied, oral or written, concerning the subject matter of this
Release Agreement are contained in

 

A-3



--------------------------------------------------------------------------------

CIC Tier I US

 

this Release Agreement. All prior and contemporaneous conversations,
negotiations, agreements, representations, covenants, and warranties concerning
the subject matter of this Release Agreement are merged into this Release
Agreement. This is an integrated agreement.

 

16. Miscellaneous.

The benefits and obligations of this Release Agreement shall inure to the
successors and assigns of the parties. The parties acknowledge that the only
consideration for this Release Agreement is the consideration expressly
described herein, that each party fully understands the meaning and intent of
this Release Agreement, that this Release Agreement has been executed
voluntarily, and that the terms of this Release Agreement are contractual.

 

17. Severability.

Executive agrees that each provision in this Release Agreement will be treated
as a separate and independent clause, and the enforceability of any one clause
will in no way impair the enforceability of any of the other clauses in this
Release Agreement. Moreover, if one or more of the provisions contained in this
Release Agreement, whether for the benefit of Executive or Company, are for any
reason held to be excessively broad as to scope, activity, or subject so as to
be unenforceable at law, such provision or provisions will be construed by
limiting and reducing it or them, so as to be enforceable to the maximum extent
compatible with the applicable law as it then appears.

 

18. Section and Paragraph Titles.

Section and paragraph titles in this Release Agreement are used for convenience
only and are not intended to and shall not in any way enlarge, define, limit, or
extend the rights or obligations of the parties or affect the interpretation of
this Release Agreement.

 

WEYERHAEUSER COMPANY       By:  

 

    Date:  

 

Title:  

 

      [NAME OF EXECUTIVE]      

 

    Date:  

 

 

A-4